Citation Nr: 1221570	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

For the sake of clarification, the Board notes that the Veteran's service connection claim for PTSD was denied in a September 2008 Board decision.  That decision was appealed and in December 2009, the parties (the Veteran and the VA Secretary) filed a joint motion for remand, requesting that the Board's decision as to that issue be vacated and remanded.  A January 2010 Court Order granted the motion. 

Subsequently, this case was previously before the Board in January 2011 at which time the service connection claim for a psychiatric disorder to include PTSD was remanded.  The Board notes that in that Remand, the scope of the claim was expanded to include consideration of the claim for a psychiatric disorder other than PTSD.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As will be discussed further herein, a review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

A June 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A service connection claim for coronary artery disease (CAD) has been raised by the record (May 2012), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The evidence on file does not include a current diagnosis of PTSD made in accordance with the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

2.  A psychiatric disorder other than PTSD was not diagnosed during active service, or for many years thereafter, nor has a currently diagnosed psychiatric disorder been chronic and continuous since service or been etiologically linked to the Veteran's period of service, or any incident therein. 


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010 and 2011).  

2.  Service connection for a psychiatric disorder, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in July 2003 and January 2005, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was not explicitly provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  However, as his service connection claim on appeal is being denied, this lack of notice is non-prejudicial and has no impact on the disposition of the claim.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and service personnel records and post-service treatment records were obtained.  A VA PTSD examination was conducted in 2004.  

In addition, pursuant to a Board remand issued in January 2011, a VA examination was ordered to assist in establishing whether a current psychiatric disorder including PTSD was shown; and if so, whether it was etiologically related to service.  In that Remand, the Veteran was also advised of the pertinent provisions of 38 C.F.R. § 3.655, which provide that where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655(a) and (b).  

A VA psychiatric examination was scheduled with the Veteran via phone on February 3, 2012 and that 2 appointment letters were mailed to him.  On February 15, 2012, he called to cancel the VA examination, which was scheduled for that day.  Thereafter, he provided no explanation for the cancellation and failure to report and has not contacted VA to request a rescheduled examination.  

Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim and the Veteran was specifically advised for the fact in the Board Remand issued in September 2007.  See 38 C.F.R. §§ 3.326, 3.327.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA. Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Because the Veteran did not report for the examination and has not demonstrated good cause for his failure to report to the examination, the Board must decide the claim on the evidence of record.  38 C.F.R. §§ 3.326, 3.655(a).  In view of the circumstances, VA has no further duty to provide a VA examination, as the required assistance has already been fulfilled under 38 C.F.R. § 3.159(c)(4).  

In addition, in that 2011 Remand, the Board had also requested further stressor development in conjunction with the PTSD claim.  However, as the Veteran did not appear for a 2012 examination, a diagnosis of PTSD was not established and is not otherwise of record.  Accordingly, without such a diagnosis, further development was unnecessary and futile.  Given the foregoing, the Board finds that VA substantially complied with the Board's 2011 Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47  (1999) (remand not required under Stegall v. West, 11 Vet. App. 268  (1998) where Board's remand instructions were substantially complied with).

The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection- Psychiatric Condition to include PTSD

The Veteran filed an original service connection claim for a psychiatric disorder to include PTSD in January 2003.  

The Veteran's service personnel records indicate that he had approximately one year and twenty-seven days of foreign and/or sea service, and was not awarded decorations evidencing combat.  His occupational specialty was listed as a combat engineer.

In January 2004, information was received from the National Personnel Records Center (NPRC) indicating that the Veteran served in Vietnam from July 1966 to January 1967 and from March 1967 to August 1967.  His service personnel records also included notations that he participated in counter-insurgency operations in the Republic of Vietnam with "III MAF" and that he participated in Operation Prairie, Phase III, in the Quan Tri Province of the Republic of Vietnam.  He served with various companies in the 3rd Marine Division and the 9th Marine Division in Vietnam.

The Veteran's service treatment records (STRs) are negative for complaints, treatment or a diagnosis of a psychiatric nature.  A separation examination report of February 1969 reflects that psychiatric evaluation was normal.  

VA records dated in 1998 include a January entry indicating that the Veteran had a history of frequent nervous bouts and complained of feeling depressed and having suicidal/homicidal thoughts.  Depression/anxiety was assessed.  An entry dated in June 1998 indicated that the Veteran was not doing well mentally.  It was explained that his wife was in the process of leaving him and he could not keep up emotionally.  Suicidal thoughts and depression with anger were noted.  

A November 1998 RO general medical examination report noted that the Veteran was in Vietnam between 1966 and 1968.  He reported that he was in an infantry division and that he served all over Vietnam.  He stated that while he was in Vietnam, he was on patrol and the enemy came over and fired a rocket.  The Veteran indicated that he suffered shrapnel injuries to the right leg and to the right arm which resulted in some scar formation.  He reported that he was involved in 5 combat situations while he was in Vietnam and that he was wounded.  The diagnoses did not include PTSD or to any psychiatric disorders. 

In an October 2003 response to PTSD stressor questionnaire, the Veteran reported that he was assigned to the 3rd Marine Division and that he served in many companies.  He stated that he was in Da Nang, Ahn Hoa, Dong Ha, and the surrounding areas. He indicated that he was with a lot of companies because of his occupational specialty.  The Veteran reported that he carried C-4 for mines, booby traps, and tunnels.  He stated that he served at many outposts and that he went out on patrol and did his thing with explosives. 

An April 2004 VA PTSD examination report noted that the Veteran served in the Marine Corps between March 1966 and March 1969.  He reported that that he was in Vietnam for approximately fourteen months between 1966 and 1968, but that he could not be more specific about the dates.  The Veteran indicated that he was with the 3rd Marine Division as a combat engineer, but that he could not provide more specific information concerning the outfit to which he was assigned.  The Veteran stated that he was assigned to a number of different outfits as he traveled around the country as a demolition expert.  It was noted that the Veteran thought he was part of the 1st Battalion of the 9th Marines; the 3rd Battalion of the 9th Marines; and of the 26th Regiment of the 1st and 2nd Marine Division.  It was also reported that the Veteran was very confused about providing such information.  The Veteran further stated that he thought that he spent time near Da Nang Ahn Hoa and Dong Ha. 

The Veteran reported that he worked as a demolitions expert and that he would blow up booby traps, mines, and tunnels to keep the troops safe.  He stated that he would also set up demolition traps for the enemy and to protect US troops.  He indicated that he went on many patrols and that he was assigned to many units.  The Veteran claimed that he was exposed to rocket and mortar attacks on frequent occasions and that he went into tunnels periodically to clear them.  He reported that he was hit in both legs by shell fragments from a rocket attack near Dong Ha, but that he did not know exactly when such occurred.  He stated that he refused the Purple Heart Medal at that time, but that he was currently trying to receive it.  It was noted that the Veteran had no history of formal psychiatric treatment.  The report mentioned that the Veteran had no history of formal psychiatric treatment and had been addicted to alcohol for decades.  

On mental status examination, the examiner observed that the Veteran's responses were often not relevant, he became lost in details, and was often confused.  Multiple medical problems including prostate cancer and right-sided CVA were noted.  The examiner indicated, as to an impression, that based on a review of the Veteran's available medical records, including his claims file, as well as the currently conducted clinical examination, and assuming that the information gathered was factual and accurate, it was his opinion that the Veteran exhibited the following disorders: dysthymic disorder, secondary to medical difficulties, and alcohol dependence, active.  The examiner commented that "the Veteran [did] not meet diagnostic criteria for the diagnosis of PTSD in terms of an identifiable specific stressor that [met] criteria A for the diagnosis, at least in terms of information presented."  The examiner indicated that the Veteran complained of some symptoms of PTSD, but without a specific indentified stressor, the diagnosis could not be made.  The examiner stated that the Veteran did meet the criteria for depression that was secondary to multiple medical problems and unrelated to his military service.   

An April 2004 consultation report from Mercy Jeannette Hospital indicated that the Veteran was taking Zoloft for depression following a prostate cancer diagnosis.  No condition of a psychiatric nature was diagnosed at that time.  

In a Board decision issued in September 2008, service connection for PTSD was denied based on a finding that the record did not contain a PTSD diagnosis.  That determination was appealed.  In December 2009, a joint motion for remand was filed requesting that the Board's decision as to that issue be vacated and remanded.  A January 2010 Court Order granted the motion.  The December 2009 joint motion for remand indicated that on readjudication, the Board should make a finding addressing whether the evidence established that the Veteran was a combat Veteran and, if necessary, obtain a new examination to determine whether the Veteran had PTSD, and, if so, whether it was related to service. 

In a remand issued by the Board in January 2011, actions including verification of the Veteran's reported stressors through the U.S. Army and Joint Services Records Research Center (JSRRC), or other official sources such as the Naval Historical Center, were requested.  In addition, it was requested that the Veteran be scheduled for a VA examination by a psychiatrist to determine the nature and etiology of any current psychiatric disorder, as well as to determine whether a PTSD diagnosis was warranted and supported by a service-related stressor.  

The Veteran failed to respond to a claim development letter issued in February 2012.  In addition, evidence on file reflects that a VA psychiatric examination was scheduled with the Veteran via phone on February 3, 2012 and that 2 appointment letters were mailed to him.  On February15, 2012, he called to cancel the VA examination, which was scheduled for that day.  Thereafter, he provided no explanation for the cancellation and failure to report and has not contacted VA to request a rescheduled examination.  

Analysis

The Veteran contends that he has a psychiatric disorder, to include PTSD, which is related to his period of service.  

Generally, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011). 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b)

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Service Connection - PTSD

To the extent that the Veteran seeks service connection specifically for PTSD, service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  

The diagnostic criteria, including those related to stressors, set forth in the DSM-IV for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  The DSM-IV provides two requirements to support a diagnosis of PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others;" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  

The Board further notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) relating to establishing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho- physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of a Veteran's service.  Id.  

Initially, a threshold requirement for the granting of service connection for PTSD under either the former or amended regulations is evidence of a current disability. In other words, in the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the Veteran's STRs are entirely negative for a diagnosis of PTSD, as are post-service clinical records.  In addition, upon VA PTSD examination of April 2004 it was determined that the diagnostic criteria for PTSD had not been met.  

Absent this required DSM-IV diagnosis of PTSD, to in turn establish he has current disability on account of this condition, there is no PTSD or current disability to attribute to his military service, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326  (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548  (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In any event, the most important point is that the Veteran does not have the required DSM-IV diagnosis of PTSD.  Accordingly, the question of whether he actually experienced the type of stressors during his military service that he is alleging is ultimately inconsequential (regardless of the type and amount of evidence he needs to prove the occurrence of these claimed events) because even if, for the sake of argument, he did, there still is not confirmation he has consequent PTSD.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, because the it is firmly established that the evidentiary record does not contain a current diagnosis of PTSD made in accordance with the DSM-IV; service connection for this claimed disorder is not warranted upon this basis alone. 

B.  Service Connection - Psychiatric Disorder Other than PTSD

With respect to the service connection claim for a psychiatric disorder other than PTSD, the Board finds no basis for the grant of service connection.  

Post service private medical records dated in 1998, document the earliest symptoms and diagnoses of a psychiatric nature.  At that time, it was noted that the Veteran had a history of frequent nervous bouts and complained of feeling depressed and having suicidal/homicidal thoughts.  Depression/anxiety was assessed.  Upon VA examination of 2004 depression was diagnosed.  Accordingly, evidence of the currently claimed disability is established.  

With respect to evidence of service incurrence, the Veteran's STRs do not reflect that any psychiatric disorder was diagnosed in service.  Moreover, there is no indication that the Veteran had a diagnosis of a psychosis manifested to a compensable degree during the first year following his separation from service.  Clinical evidence reflects that a psychiatric disorder was not initially diagnosed until 1998, decades after the Veteran's discharge from service.  Accordingly, entitlement to service connection for a psychosis on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

Significantly, no psychiatric disorder diagnosed post-service, to include depression, dysthymic disorder, and anxiety, has been etiologically linked to the Veteran's period of service or any incident therein, to include the reported deaths of his parents.  A requirement for a showing of such a relationship has been repeatedly reaffirmed by the Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service (or a service connected disability) and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In fact, the record contains a competent medical opinion of a VA examiner provided in 2004 to the effect that diagnosed dysthymic disorder/depression was secondary to the Veteran's numerous medical problems, such as prostate cancer and CVA, and was unrelated to his period of service.  

As the aforementioned VA opinion of 2004 was based on a comprehensive review of the file, as well as consideration of both lay and clinical evidence, and rationale supporting the opinions was offered, the Board considers this medical opinion to be the most probative evidence of record as related to the matter of etiological nexus.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent lay or medical evidence rebutting this opinion or otherwise diminishing its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In this case, the file contains essentially no indication, either by virtue of lay or clinical evidence, of continuity and chronicity of psychiatric symptomatology since service.  In this regard, the Veteran himself has not made such assertions or provided a history of chronicity of psychiatric symptomatology since service in any clinical record.  In addition, clinical records reflect that psychiatric symptomatology did not manifest and was not initially treated until 1998, over 25 after the Veteran's discharge from service.  The length of time from service separation and first documentation of psychiatric symptomatology is not consistent with a finding of chronic disability incurred during active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is a proper factor to consider when evaluating continuity of symptomatology).

To the limited extent that the Veteran himself has maintained (such as by virtue of the filing of the claim) that his currently claimed psychiatric disorder is service-related, the Veteran has not demonstrated that he has any expertise to render such an opinion.  Moreover, his opinion as to the etiology of the claimed psychiatric disorder is not consistent with the objective evidence of record, which fails to reveal any indication of a psychiatric disorder until decades post-service, or to include a competent and probative medical opinion establishing or even suggesting a service-related etiology of any currently manifested psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his assertions regarding etiology of the claimed psychiatric disorder are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In this case the Board finds the STRs, clinical evidence and VA opinion of 2004 to be the most probative and reliable evidence on file.  

As to the Veteran's diagnosis of active alcohol dependence made upon VA examination of 2004, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed, as in the instant case, after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).   

The Board notes that in Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001) the United States Court of Appeals for the Federal Circuit provided a limited exception, holding that a Veteran can receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of a service-connected disability.  The Court made it clear that in order to grant service connection for alcohol or drug abuse secondary to a service-connected disability, there must be a causal relationship between the service connected disability and the alcohol or drug abuse.  The Court stated "clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service connected disability and where the alcohol or drug abuse disability is not due to willful wrongdoing" is needed.  Allen, 237 F.3d at 1377.   

In this case, the evidence does not show that a service-connected disorder caused the Veteran's alcohol dependence, nor has any such link been made by virtue of competent medical evidence or opinion.  As such, service connection is not warranted for any diagnosed alcohol related condition. 

For the reasons explained herein, the preponderance of the evidence is against the service connection claim for a psychiatric disorder to include PTSD and the appeal as to this claim must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered the doctrine of affording the benefit of any existing doubt with regard to the issue on appeal; however, as the preponderance of the evidence is against the claim, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the ultimate resolution of the claim on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a psychiatric disorder other than PTSD, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


